 



EXHIBIT 10

EMPLOYMENT AGREEMENT

       THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 1st day
of December, 2003, by and among Big Lots, Inc., an Ohio corporation (“BLI”), Big
Lots Stores, Inc., an Ohio corporation (“BLSI”) (BLI, BLSI and their respective
affiliates, predecessor, successor, subsidiaries and other related companies are
hereinafter jointly referred to as “Employer”), and John C. Martin
(“Executive”).

WITNESSETH:

       WHEREAS, the Employer desires to engage Executive to perform services for
the Employer and Executive desires to perform such services, on the terms and
conditions hereinafter set forth.

       NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the sufficiency of which is hereby mutually acknowledged, the
Parties hereby agree as follows:

1.    EMPLOYMENT.



(a)   Duties and Services. Employer hereby employs Executive as an Executive
Vice President (or other appropriate title as designated by the Employer in its
sole discretion) and Executive hereby accepts such employment, and shall perform
services of a business, professional or commercial nature for the Employer in
furtherance of the Employer’s business. In performance of these duties,
Executive shall be subject to the direction of and report to an individual
holding one or more of the following titles: Chief Executive Officer, President,
and/or Chief Administrative Officer of Employer.

1



--------------------------------------------------------------------------------



 





(b)   Additional Positions. Executive shall, without any compensation in
addition to that which is specifically provided in this Agreement, serve as an
officer of the Employer and in such substitute or further offices or positions
with Employer as shall from time to time be reasonably requested by the
Employer. Each office and position with the Employer, in which Executive may
serve or to which he may be appointed, shall be consistent in title and duties
with Executive’s position. For service as a director or officer of Employer,
which service shall in each instance be deemed to be at the request of the
Employer and its Board of Directors, Executive shall be entitled to the
protection of the applicable indemnification provisions of the charter and code
of regulations of Employer and Employer agrees to indemnify and hold harmless
Executive from and against any claims, liabilities, damages or expenses incurred
by Executive in or arising out of the status, capacities and activities as an
officer or director of the Employer, to the maximum extent permitted by law and
in accordance with any agreement for indemnification. On any termination of his
employment, Executive shall be deemed to have resigned from all offices and
directorships held by Executive.



(c)   Full Time and Attention. Executive agrees to his employment as described
herein and agrees to devote all of his time and best efforts to the performance
of his duties under this Agreement. Except as expressly permitted herein,
Executive shall not, without the prior written consent of Employer, directly or
indirectly during the term of this Agreement, render services of a business,
professional or commercial nature to any other person or firm, whether for
compensation or otherwise. So long as it does not interfere with his full-time
employment

2



--------------------------------------------------------------------------------



 





    hereunder, Executive may attend to outside investments and serve as a
director, trustee or officer of or otherwise participate in educational,
welfare, social, religious and civic organizations.

2.    TERM.



  Subject to the provisions for termination provided in this Agreement, the term
of this Agreement shall commence on December 1, 2003 and shall continue
thereafter until Executive’s employment is terminated.

3.    COMPENSATION AND BENEFITS.



(a)   Base Salary. As compensation for his services hereunder, the Employer
shall pay Executive, an annual base salary (the “Base Salary”) payable in equal
installments on regular payroll dates designated by the Employer, an annual rate
of Four Hundred Fifty Thousand Dollars ($450,000). At least annually, the
Compensation Committee of the BLI Board of Directors shall review Executive’s
performance and determine whether an increase in the Executive’s Base Salary is
merited. Provided, however, that in no event shall the Base Salary be adjusted
to an amount lower than the annual rate initially enumerated in this Paragraph.



(b)   Benefits. Executive shall be entitled to participate in any group health
care, hospitalization, life insurance, dental, disability or other benefit plans
(“Benefit Plans”) available to executives in the same or similar job
classification (other than bonus compensation or performance plans to the extent
that such plans, in the case of Executive, are in lieu of the bonus plan set
forth in Paragraph 4 herein). Executive’s participation in and benefits under
any such Benefit Plans shall be in

3



--------------------------------------------------------------------------------



 





    accordance with the terms and subject to the conditions specified in the
governing document of the particular Benefit Plan(s).



(c)   Vacation and Sick Leave. Executive shall be entitled to such periods of
vacation and sick leave each year as provided under Employer’s Vacation and Sick
Leave Policy for executives of the same or similar job classification.



(d)   Automobile Allowance. During the term of this Agreement, Employer shall
provide Executive with an automobile or a monthly automobile allowance, in
accordance with applicable policies of the Employer for executives of the same
or similar job classification.

4.    BONUS.



    Executive shall be eligible to participate in the 1998 Big Lots, Inc. Key
Associate Annual Compensation Plan, as amended (or any such successor plan,
hereinafter “Bonus Program”). For the fiscal year ending January 31, 2004,
Executive shall be eligible to participate and receive pro-rata bonus
compensation, should a bonus in fact be earned, prorated to his December 1, 2003
hire date. Executive shall be eligible to receive a bonus for the fiscal year
beginning February 1, 2004, and for each subsequent fiscal year of employment
completed during the term of this Agreement. Executive’s bonus shall be an
amount equal to the Base Salary at the end of such fiscal year multiplied by the
Bonus Payout percentage as determined by the Bonus Program set each fiscal year
by the Compensation Committee of BLI’s Board of Directors. The Bonus Program is
based upon the achievement of Employer’s annual financial plan. The Target Bonus
for Executive is 60% of Base Salary and the Stretch Bonus for Executive is 120%
of Base Salary, both of which are defined by the Compensation Committee of BLI’s
Board of

4



--------------------------------------------------------------------------------



 





    Directors and are subject to adjustment by BLI’s Board of Directors;
provided however, Executive’s Target Bonus shall never fall below 60% of Base
Salary and Executive’s Stretch Bonus shall never fall below 120% of base salary.
Payment of the Bonus described in this Paragraph is subject to the terms of the
Bonus Program and any agreements issued thereunder.

5.    EXPENSES.



    Employer shall reimburse Executive during the term of this Agreement for
travel, entertainment and other expenses reasonably incurred by Executive in the
promotion of Employer’s business. Executive shall furnish such documentation
and/or receipts with respect to reimbursement to be paid as requested by the
Employer.

6.    TERMINATION.



    The employment of Executive under this Agreement and term hereof shall be
controlled by this Agreement, exclusively and without regard to any termination,
severance, income continuation, or similar policies of Employer. Such employment
may be terminated:



(a)   Without Cause, Employer Termination. By Employer without cause at any time
upon thirty (30) days notice to the Executive of such termination, or



(b)   Without Cause, Executive Termination. By Executive without cause at any
time upon thirty (30) days notice to the Employer of such termination, or



(c)   Upon Death or Long-Term Disability of Executive. By Employer upon the
death or long-term disability of Executive, or



(d)   For Cause, Employer Termination. By Employer for cause at any time. For
purposes hereof, the term “cause” shall mean:

5



--------------------------------------------------------------------------------



 





(i)   Executive’s conviction of fraud, a felony or other crime involving moral
turpitude or Executive’s commission of acts of embezzlement or theft in
connection with his duties or in the course of his employment.



(ii)   Executive engaging in Competitive Activities, disclosing confidential
information, or his willful breach of any material provision of this Agreement.



(iii)   The term “Competitive Activities” shall mean Executive’s participation,
without the written consent of the Board of Directors of the Employer, in any
business enterprise if such business enterprise engages in direct competition
with the Employer. For purposes of this Agreement, a business enterprise shall
be considered in direct competition with the Employer, if such business
enterprise’s sales, related to any activity then engaged in by the Employer,
amount to ten percent (10%) or more of such business enterprise’s total sales or
one percent (1%) of Employer’s annual sales. “Competitive Activities” shall not
include the mere ownership of securities in any publicly-traded enterprise and
the exercise of rights appurtenant thereto.



(iv)   Any termination of Executive for “cause” shall not be effective until
Employer delivers written notice to Employee pursuant to the terms of
Paragraph 11 of this Agreement.



(v)   Any termination by reasons of the foregoing Subparagraphs (i)-(iv) shall
not be in limitation of any other right or remedy the Employer may have under
this Agreement, at law, in equity or otherwise.

6



--------------------------------------------------------------------------------



 



7.    EFFECT OF TERMINATION.



(a)   Without Cause Effect, Employer Termination. In the event of the
termination of Executive’s employment by Employer pursuant to Paragraph 6(a)
above, except as otherwise provided in Paragraph 5 of this Agreement, Employer
shall have no obligation to pay any compensation or benefits of any kind to
Executive other than,



(i)   Base Salary that has been earned but not been paid up to and including the
date of termination;



(ii)   A prorata portion of the Bonus under this Agreement based upon the amount
of time worked by the Executive in the fiscal year when such termination is
effective, provided, however, that such prorata portion will be determined in
the ordinary course of business and paid at such time following the close of the
fiscal year that such other eligible executives receive such payment;



(iii)   A continuation of Base Salary, automobile allowance (or use of present
company automobile), any Benefit Plans for which Executive is eligible and
enrolled, for twelve (12) months following the termination of this Agreement;



(iv)   The Benefit Plans and automobile allowance/use contained in Subparagraph
(iii), above, shall cease if during the twelve (12) months following
termination, Executive is entitled to receive the same or similar benefits from
another employer.

7



--------------------------------------------------------------------------------



 





(b)   Without Cause Effect, Executive Termination. In the event of the
termination of Executive’s employment by Executive pursuant to Paragraph 6(b)
above, Employer shall have no obligation to pay any compensation or benefits of
any kind to Executive other than Base Salary that has been earned but not been
paid up to and including the date of termination, and Executive shall not be
entitled to receive any Bonus under this Agreement or otherwise.



(c)   Death or Long-Term Disability. In the event of the termination of
Executive’s employment by reason of death or long-term disability pursuant to
Paragraph 6(c) above, Employer shall have no obligation to pay any compensation
or benefits of any kind to Executive or the Executive’s estate, other than as
follows:



(i)   Base Salary that has been earned but not been paid up to and including the
date of termination;



(ii)   A prorata portion of the Bonus under this Agreement based upon the amount
of time worked by the Executive in the fiscal year when such termination is
effective, provided, however, that such prorata portion will be determined in
the ordinary course of business and paid at such time following the close of the
fiscal year that such other eligible executives receive such payment;



(iii)   In the case of long-term disability, a continuation of Base Salary and
any Benefit Plans for which Executive is eligible and enrolled for six
(6) months following the termination of this Agreement and any long-term
disability benefits for which Executive is eligible under the Employer’s
long-term disability group insurance plan.

8



--------------------------------------------------------------------------------



 





(iv)   The term “Long-Term Disability” shall be construed as it is defined in
the Employer’s long-term disability group insurance plan.



(d)   For Cause Effect. In the event of termination for any of the reasons for
cause set forth in Paragraph 6(d) above, except as otherwise provided in
Paragraph 5 of this Agreement, Executive shall not be entitled to further
compensation or other benefits under this Agreement (other than as provided by
law), except as to Base Salary that has been earned but not been paid up to and
including the date of termination. Further, Executive shall not be entitled to
receive any Bonus determined under this Agreement or otherwise.

8.    CHANGE IN CONTROL.



    If there is a Change in Control (as defined herein) and Executive’s
employment is thereupon terminated or terminated within twenty four (24) months
after the effective date thereof, Executive shall be entitled to the termination
benefits as set forth in this Paragraph and its subparagraphs in lieu of other
provisions of this Agreement. For purposes of this Paragraph, Executive’s
employment shall be deemed to have been terminated following a change in control
only if Employer terminates such employment without cause (as defined in
paragraph 6(a) above), or if a Constructive Termination occurs. “Constructive
Termination” shall mean a resignation by Executive because of any material
adverse change or material diminution in Executive’s then current reporting
relationships, job description, duties, responsibilities, compensation,
perquisites, office or location of employment (as reasonably determined by
Executive in his good faith discretion); provided, however, that Executive shall
notify Employer in writing at least forty five (45) days in advance of any
election by Executive to terminate his employment

9



--------------------------------------------------------------------------------



 





    because of a Constructive Termination hereunder, specifying the nature of
the alleged adverse change or diminution and Employer shall have a period of ten
(10) business days after the receipt of such notice to cure such alleged adverse
change or diminution before Executive shall be entitled to exercise any such
rights and remedies. Executive shall not be entitled to the benefits available
hereunder unless such notice is timely given.



(a)   Change in Control Benefits. The benefits payable to Executive are as
follows:



(i)   Employer shall pay to Executive a lump sum cash payment, net of any
applicable withholding taxes, in an amount equal to two (2) times his Base
Salary immediately prior to the effective date of such Change in Control (the
“Lump Sum Payment”); provided, that if there are fewer than twenty four
(24) months remaining from the date of Executive’s termination to Executive’s
normal retirement date at age 65, Employer shall instead pay Executive a prorata
amount of the Lump Sum Payment based upon the number of months remaining until
Executive’s normal retirement date at age 65. The applicable amount shall be
paid on or before the next regular payroll date following the termination of the
Executive’s employment.



(ii)   In addition to the payment described in Paragraph 8(a)(i) above, Employer
shall pay to Executive a lump sum cash payment, net of any applicable
withholding taxes, in an amount equal to two (2) times the Executive’s then
current Stretch Bonus, as defined in and determined annually by the Compensation
Committee of BLI’s Board of Directors; provided, that:

10



--------------------------------------------------------------------------------



 





(A)   In the event the Executive’s Bonus is undefined or is not subject to a
maximum payout, the Executive’s Bonus shall be deemed to be 200% of the
Executive’s then current Base Salary, and



(B)   If there are fewer than twenty four (24) months remaining from the date of
Executive’s termination to Executive’s normal retirement date at age 65,
Employer shall instead pay Executive a prorata amount of the Lump Sum Bonus
Payment based upon the number of months remaining until Executive’s normal
retirement date at age 65. Executive shall receive the Lump Sum Bonus Payment at
the same time Executive receives the Lump Sum Payment described above.



(iii)   A continuation of any Benefit Plans for which Executive (and his spouse
and/or dependents, if their participation is permitted under the terms of the
subject plan) is eligible and enrolled for twelve (12) months following the
termination of this Agreement; provided, that Executive’s participation in the
plans referred to herein shall be terminated (other than as provided by law)
when and to the extent that Executive is entitled to receive the same or similar
benefits from another employer during such period. Executive’s participation in
and benefits under any such plan shall be on the terms and subject to the
conditions specified in the governing document of the particular Benefit
Plan(s).



(iv)   If all or any portion of the amount payable under paragraph 8(a)(i) and
8(a)(ii) of this Agreement, either alone or together with other amounts that

11



--------------------------------------------------------------------------------



 





    Executive is entitled to receive in connection with a Change in Control,
constitutes “excess parachute payments” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provision, that are subject to the excise tax imposed by Section 4999 of the
Code (or any similar tax or assessment), the amounts payable hereunder shall be
increased to the extent necessary to place Executive in the same after-tax
position as Executive would have been had no such excise tax or assessment been
imposed on any such payment paid or payable to Executive under Paragraph 8(a)(i)
and 8(a)(ii) of this Agreement or any other payment that Executive may receive
as a result of such Change in Control. The determination of the amount of any
such tax or assessment and the resulting amount of incremental payment required
hereby in connection therewith shall be made by the independent accounting firm
employed by Employer immediately prior to the applicable Change in Control,
within thirty (30) calendar days after the payment of the amount payable
pursuant to Paragraph 8(a)(i) and 8(a)(ii) of this Agreement. Said incremental
payment shall be made within five (5) business days after said determination has
been made.



(v)   If, after the date upon which any payment is to made under this Paragraph,
it is determined (pursuant to final judgment of a court of competent
jurisdiction or an agreed upon tax assessment) that the amount of excise or
other similar taxes or assessments payable by Executive is greater than the
amount initially so determined, then Employer shall pay Executive an

12



--------------------------------------------------------------------------------



 





    amount equal to the sum of (i) such additional excise or other similar
taxes, plus (ii) any interest, fines and penalties resulting from such
underpayment, plus (iii) an amount necessary to reimburse Executive for any
income, excise or other tax or assessment payable by Executive with respect to
the amounts specified in (i) and (ii) above, and the reimbursement provided by
this clause (iii). Payment thereof shall be made within five (5) business days
after the date upon which such subsequent determination is made.



(vi)   In addition to the benefits described above, Executive shall be entitled
to all rights derived under the Big Lots, Inc. 1996 Performance Incentive Plan,
as Amended (f/k/a Consolidated Stores Corporation 1996 Performance Incentive
Plan, as Amended) in the event of a “Change in Effective Control” (as defined in
that plan).



(b)   Change in Control Defined. As used herein, “Change in Control” means any
of the following events:



(i)   Any person or group (as defined for purposes of Section 13(d) of the
Securities Exchange Act of 1934) becomes the beneficial owner of, or has the
right to acquire (by contract, option, warrant, conversion of convertible
securities or otherwise), 20% or more of the outstanding equity securities of
BLI entitled to vote for the election of directors;



(ii)   A majority of the Board of Directors of BLI is replaced within any period
of two (2) years or less by directors not nominated and approved by a majority
of the directors of BLI in office at the beginning of such period

13



--------------------------------------------------------------------------------



 





    (or their successors so nominated and approved), or a majority of the Board
of Directors of BLI at any date consists of persons not so nominated and
approved;



(iii)   The stockholders of BLI approve an agreement to reorganize, merge or
consolidate with another corporation (other than BLSI or an affiliate); or



(iv)   The stockholders of BLI adopt a plan or approve an agreement to sell or
otherwise dispose of all or substantially all of BLI’s assets (including without
limitation, a plan of liquidation or dissolution), in a single transaction or
series of related transactions.



(c)   Effective Date/Terms. The effective date of any such Change in Control
shall be the date upon which the last event occurs or last action taken such
that the definition of such Change in Control (as set forth above) has been met.
For purposes of this Agreement, the term “affiliate” shall mean:



(i)   Any person or entity qualified as part of an affiliated group which
includes BLSI and BLI pursuant to Section 1504 of the Code; or



(ii)   Any person or entity qualified as part of a parent-subsidiary group of
trades and businesses under common control within the meaning of Treasury
Regulation Section 1.414(c-2)(b). Determination of affiliate shall be tested as
of the date immediately prior to any event constituting a Change in Control. The
other provisions of this Paragraph notwithstanding, the term “Change in Control”
shall not mean any transaction, merger, consolidation, or reorganization in
which BLI exchanges or offers to exchange newly issued or treasury shares in an

14



--------------------------------------------------------------------------------



 





    amount less than 50% of the then outstanding equity securities of BLI
entitled to vote for the election of directors, for 51% or more of the
outstanding equity securities entitled to vote for the election of at least the
majority of the directors of a corporation other than BLI or an affiliate
thereof (the “Acquired Corporation”), or for all or substantially all of the
assets of the Acquired Corporation.



(d)   Legal Counsel. If Executive hires legal counsel with respect to any
alleged failure of Employer to comply with any terms of Paragraph 8 of this
Agreement, or institutes any negotiation or institutes or responds to any legal
action to assert or defend the validity of or to enforce Executive’s rights
under Paragraph 8 of this Agreement, or to recover damages for breach of
Paragraph 8 of this Agreement, Employer shall pay Executive’s actual expenses
for attorneys’ fees and disbursements, together with such additional payments,
if any, as may be necessary so that the net after-tax payments so made to
Executive equal such fees and disbursements; provided, however, that Executive
shall be responsible for his own fees and expenses with respect to any lawsuit
between Executive and Employer to enforce rights or obligations under this
Paragraph 8 in which Employer is the prevailing party. The fees and expenses
incurred by Executive in instituting or responding to any such negotiation or
legal action shall be paid by Employer as they are incurred, in advance of the
final disposition of the action or proceeding, upon receipt of an undertaking by
Executive to repay such amounts if Employer is ultimately determined to be the
prevailing party.

15



--------------------------------------------------------------------------------



 





(e)   Interest. If any amount due Executive by the terms of this Paragraph 8 is
not paid when due, then Employer shall pay interest on said amount at an annual
rate equal to the base lending rate of National City Bank, Cleveland, Ohio, or
successor, as in effect from time to time, for the period between the date on
which such payment is due and the date said amount is paid.



(f)   No Right of Setoff. Employer’s obligation to pay Executive the
compensation and to make the arrangement required in this Paragraph 8 shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, any setoff, counterclaim, recoupment, defense or
other right that Employer may have against Executive or otherwise. All amounts
payable by Employer hereunder shall be paid without notice or demand. Subject to
the proviso in this Paragraph 8, each and every payment made hereunder by
Employer shall be final and Employer shall not seek to recover all or any part
of such payment from Executive or from whosoever may be entitled thereto, for
any reason whatsoever. Executive shall not be obligated to seek other employment
or compensation or insurance in mitigation of any amount payable or arrangement
made under this Paragraph 8, and the obtaining of any such other employment or
compensation or insurance, except as otherwise provided in this Agreement, shall
in no event effect any reduction of Employer’s obligations to make the payments
and arrangements required under this Paragraph 8.

9.    COVENANTS OF EXECUTIVE.



(a)   Covenants. Executive acknowledges that the principal businesses of
Employer include the operation of its “Big Lots” discount general merchandise
consumer

16



--------------------------------------------------------------------------------



 





    goods retail outlets, the inventories of which are acquired primarily
through special purchase situations such as overstocks, closeouts, liquidations,
bankruptcies, imports, wholesale distribution of overstock, distress,
liquidation and other volume inventories, the operation of its Big Lots
Furniture Stores, and its wholesale operations (the “Company Business”); and
Employer is one of the limited number of entities who have developed such
business; and the Company Business is national in scope; and Executive’s work
for Employer will give him access to the confidential affairs of Employer; and
the agreements and covenants of Executive contained in Subparagraphs (i)-(iii)
herein (“Restrictive Covenants”) are essential to the business and goodwill of
Employer. Accordingly, Executive covenants and agrees that:



(i)   During the term of Executive’s employment with Employer and for a period
of one (1) year (the “Restricted Period”) following the termination of his
employment in any manner, Executive shall not in any location where Employer’s
retail stores are located throughout the United States, directly or indirectly,
(1) engage in the Company Business for Executive’s own account (other than
pursuant to this Agreement), (2) render any services to any person engaged in
such activities (other than Employer), or (3) render any services to, or in any
manner become employed, by Wal-Mart, Kmart, Target, Dollar General, Family
Dollar, Dollar Tree, Retail Ventures, Inc., Fred’s, 99¢ Stores, Canned Foods,
Tuesday Morning, TJX Corporation, or any grocery store chain, regardless of
size. Further, Employee agrees not to render any services to, or in any manner
become

17



--------------------------------------------------------------------------------



 





    employed by, any parent, subsidiary or other related entity of the above
listed entities. However, in the event of a Change in Control as defined in this
Agreement, the Restricted Period shall be for a period of six (6) months.



(ii)   During the term of Executive’s employment with Employer and for a period
of two (2) years following the termination of his employment in any manner,
Executive shall keep secret and retain in strictest confidence, and shall not
use for his benefit or the benefit of others, all confidential matters relating
to the Company Business hereafter learned by Executive, and shall not disclose
them to anyone except with Employer’s express written consent and except for
information which is at the time of receipt or thereafter, becomes publicly
known through no wrongful act of Executive, or is received from a third party
not under an obligation to keep such information confidential and without breach
of this Agreement.



(iii)   During the term of Executive’s employment with Employer and for a period
of two (2) years following the termination of his employment in any manner,
without Employer’s prior written consent, Executive will not directly or
indirectly, solicit, encourage to leave the employment of Employer or hire any
employee of Employer.



(b)   Acknowledgment. Executive acknowledges that the foregoing restrictions are
reasonable in light of the nature of the services the Employer provides.
Executive and the Employer agree that the Employer has legitimate reasons for
requiring such Restrictive Covenants from Executive. Executive acknowledges that
he

18



--------------------------------------------------------------------------------



 





    understands the restrictions and has had an opportunity to fully discuss
these restrictions with the Employer and accepts the restrictions.



(c)   Maximum Enforceable Restriction. In the event that any or all of the
Restrictive Covenants contained in this Paragraph shall be determined by a court
of competent jurisdiction to be unenforceable by reason of the temporal
restrictions being too great, or by reason that the range of activities covered
are too great, or for any other reason, they shall be interpreted to extend over
the maximum period of time, range of activities or other restrictions as to
which they may be enforceable.



(d)   Injunctive Relief. The Parties agree that a breach of the Restrictive
Covenants contained in this Paragraph may cause irreparable damage to the
Employer, the extent of which may be difficult to ascertain, and that the award
of damages may not be adequate relief. Therefore, Executive agrees that, in the
event of a breach or a threatened breach of the Restrictive Covenants, the
Employer may institute an action to compel the specific performance of same and
obtain injunctive relief, without bond; Executive agrees not to assert adequacy
of money damages as a defense and agrees that such remedy shall be cumulative,
not exclusive, and in addition to any other available remedies, and that the
Employer may require Executive to account for and pay over to Employer all
compensation, profits, monies, accruals, increments, or other benefits derived
or received by him as the result of any transactions constituting a breach of
the Restrictive Covenants. Employer may set off any amounts finally determined
by a court of competent jurisdiction to be due it under this Paragraph against
any amounts owed to

19



--------------------------------------------------------------------------------



 





    Executive. The Parties agree that any action for breach of the Restrictive
Covenants and/or injunctive relief shall be venued in the Court of Common Pleas,
Franklin County, Ohio, and that Ohio law governs the terms of this Agreement.



(e)   Tolling Period. Executive acknowledges that under the terms of the
Restrictive Covenants contained in this Paragraph, the Employer is entitled to
receive a period of one (1) year of non-competition, and two (2) years of
non-solicitation and confidentiality immediately following termination of
Executive’s employment. Executive agrees that if any of these obligations to the
Employer are breached during the one (1) year period or non-competition, and/or
the two (2) year period of non-solicitation and confidentiality, then the time
period will be extended for the length of time that Executive failed to fulfill
his obligations.

10.   WITHHOLDING TAXES.



    Except as otherwise provided, all payments to Executive, including the bonus
compensation under this Agreement, shall be subject to withholding on account of
federal, state, and local taxes as required by law.

11.   NOTICES.



    Any notice or other communication required or permitted hereunder shall be
in writing and shall be delivered personally, sent by facsimile transmission or
sent by certified or priority mail, postage prepaid. Any such notice shall be
deemed given when so delivered personally, or sent by facsimile transmission or,
if mailed, five (5) days after the date of deposit in the United States mail as
follows:

20



--------------------------------------------------------------------------------



 



          (a)   If to the Employer to:   Big Lots Stores, Inc.
300 Phillipi Road
Columbus, Ohio 43228-1310
Attention: General Counsel
      With a copy to:   Big Lots Stores, Inc.
300 Phillipi Road
Columbus, Ohio 43228-1310
Attention: Chief Executive Officer
  (b)   If to the Executive to:   John C. Martin
1600 Eldridge Parkway #2006
Houston, Texas 77077



(c)   Change of Address. Any such person may by notice given in accordance with
this Paragraph to the other parties hereto, designate another address or person
for receipt by such person of notices hereunder.

12.   SEVERABLE PROVISIONS.



    The provisions of this Agreement are severable, and if any one or more
provisions may be determined to be invalid or otherwise unenforceable, in whole
or in part, the remaining provisions and any partially unenforceable provision,
to the maximum extent enforceable, shall, nevertheless, be binding and
enforceable.

13.   MODIFICATION.



    This Agreement collectively sets forth the entire understanding of the
Parties with respect to the subject matter hereof, supersedes all existing
agreements between them concerning such subject matter, and may be modified only
by a written instrument duly executed by each party.

14.   WAIVER.



    Any waiver by either party of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any

21



--------------------------------------------------------------------------------



 





    breach of any other provision of this Agreement. The failure of a party to
insist upon strict adherence to any term of this Agreement on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement. Any waiver must be in writing.

15.   BINDING EFFECT.



    Executive’s rights and obligations under this Agreement shall not be
transferable by assignment or otherwise, such rights shall not be subject to
commutation, encumbrance, or the claims of Executive’s creditors, and any
attempt to do any of the foregoing shall be void. The provisions of this
Agreement shall be binding upon and inure to the benefit of Executive and his
heirs and personal representatives, and shall be binding upon and inure to the
benefit of the Employer and its successors.

16.   NO THIRD-PARTY BENEFICIARIES.



    This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement.

17.   HEADINGS.



    The headings in this Agreement are solely for the convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement.



18.   COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

22



--------------------------------------------------------------------------------



 



19.   GOVERNING LAW, JURISDICTION AND ARBITRATION.



    This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without giving effect to conflict of laws. Any
dispute arising out of or relating to this Agreement or any breach of this
Agreement, with the exceptions of the Restrictive Covenants contained in
Paragraph 9, shall be submitted to and determined in binding arbitration, and
such method shall be the exclusive method for resolving such disputes. This
provision includes any and all claims and remedies that the Executive could
bring against the Employer arising out of his employment, including, but not
limited to, claims for negligence, wrongful discharge, discrimination,
harassment, intentional tort, infliction of emotional distress, defamation, or
loss of consortium. Submission may be made by either party and must be made
within thirty (30) days subsequent to the dispute arising. Thereafter, the
parties hereto shall take such steps as are necessary to assure that the dispute
will be promptly settled by arbitration, in accordance with the then-current
Commercial Arbitration Rules of the American Arbitration Association, within
ninety (90) days of its submission. The arbitration shall be conducted by a
single arbitrator selected by the parties. If the parties have not selected an
arbitrator within ten (10) days of written demand for arbitration, the
arbitrator shall be selected by the American Arbitration Association. Each party
shall bear all its own legal fees and expenses. All arbitration proceedings
shall be conducted in the federal judicial district where Executive maintains
his principal place of employment for the Company. Judgment upon any award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

23



--------------------------------------------------------------------------------



 



20.   EMPLOYER PROPERTY.



    Upon termination of Executive’s employment for any reason, or at any time at
the Employer’s request, Executive shall deliver up to the Employer, all
property, keys, materials, documents, records, manuals, notebooks, or papers and
any copies thereof maintained in any form that in any way relate to the business
and activities of the Employer that may be in the possession, or under the
control of Executive.

21.   CONFLICTING AGREEMENTS.



    Executive represents and warrants that he is free to enter into this
Agreement and that Executive has not made and will not make any agreements in
conflict with this Agreement.

22.   SURVIVAL.



    The covenants, agreements, representations, and warranties contained in or
made pursuant to this Agreement shall survive Executive’s termination of
employment, whatever the reason for termination of such employment, and shall
survive any termination of this Agreement, irrespective of any investigation
made by or on behalf of any party.

24



--------------------------------------------------------------------------------



 



       WHEREUPON, the Parties hereto voluntarily enter into this Agreement as of
this 11th day of December, 2003.

          Big Lots, Inc.   Executive  
  /s/ Albert J. Bell   /s/ John C. Martin  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


  By: Albert J. Bell   Printed Name: John C. Martin  
  Its: Chief Administrative Officer
          Big Lots Stores, Inc.
          /s/ Brad A. Waite        

--------------------------------------------------------------------------------

     
  By: Brad A. Waite
          Its: Executive Vice President        

25